Citation Nr: 0016403	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  96-21 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to service connection for a claimed low back 
condition.  




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision of the RO.  



REMAND

The veteran contends that he suffers from low back disability 
which is related to manifestations experienced during his 
period of military service.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
held that even prior to the submission of a well grounded 
claim triggering the duty to assist under 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000), the VA has an obligation 
under 38 U.S.C.A. §§ 5103(a) and 7722 to advise the appellant 
of the evidence necessary to complete his application for 
benefits.  

Thus, in this case, the veteran is hereby notified that 
preliminary review indicates that the "evidence necessary to 
complete the application" is medical evidence to support his 
stated position that he currently has a low back disability 
due to disease or injury which was incurred in or aggravated 
by service.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for a low back 
condition since service.  The veteran in 
this regard must be instructed to submit 
any medical evidence which tends to 
support his assertions that he suffers 
from current low back disability due to 
disease or injury which was incurred in 
or aggravated by service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  If it 
is determined that the claim of service 
connection for a low back condition is 
well grounded, then the RO should 
undertake all appropriate development, 
including affording the veteran a VA 
medical examination.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




